Citation Nr: 0202039
Decision Date: 01/04/02	Archive Date: 03/15/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-01-943A	)	DATE JAN 04, 2002
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the heart as a result of surgical and medical treatment by the Department of Veterans Affairs.

2. Entitlement to an increased evaluation for chronic bronchitis with a history of bronchiectasis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to September 1962.

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions in February 1998 and March 1999 by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1. There is no competent medical evidence that cardiac intervention by way of an angioplasty in 1994 or 1995 would have avoided heart damage, and the medical evidence of record shows that the veteran had not suffered any heart damage at that time.

2. The evidence is in relative equipoise on the medical question of whether VA heart bypass surgery in September 1997 caused a myocardial infarction resulting in heart damage.

3. Pulmonary function testing in December 1998 resulted in findings of: FEV-1 of 90 percent of predicted; FEV-1/FVC of 78 percent; and DLCO of 65 percent of predicted.

4. Physical examination and medical history in December 1998 did not show that the veterans chronic bronchitis with a history of bronchiectasis is manifested by incapacitating episodes of infection of four to six weeks total duration per year or near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously.


 CONCLUSIONS OF LAW

1. With resolution of reasonable doubt, compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the heart as a result of VA surgical treatment in September 1997 is warranted.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2001).

2. The criteria for an evaluation in excess of 30 percent for chronic bronchitis with a history of bronchiectasis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.97, Diagnostic Codes 6600, 6601 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) became law.  The VCAA applies to all pending claims for VA benefits and provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimants claim for a benefit under a law administered by VA.  The VCAA also provides that VA shall notify the claimant of any information, and any medical or lay evidence not previously provided to VA, which is necessary to substantiate the claim.  In the instant case, the Board finds that VA has complied with the requirements of the statute.  The veteran has not identified any evidence which may be pertinent to his claims which the RO has not obtained and considered.  The RO notified the veteran of the requirements in law to establish entitlement to the benefits sought in the current appeal.  In addition, the veteran was afforded a VA respiratory examination, with pulmonary function testing, to assist in rating his service connected disability, and his claims file was referred by the Board to an independent medical expert (IME) for an opinion on the medical issues raised by his claim under 38 U.S.C.A. § 1151.  The Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the veterans claims and that the notice provisions of the VCAA have been complied with.  The Board will, therefore, proceed to consider the veterans claims on the merits.  See Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

I. Claim Under 38 U.S.C.A. § 1151

Title 38, United States Code § 1151 provides that, where a veteran suffers an injury or an aggravation of an injury resulting in additional disability by reason of VA hospitalization, or medical or surgical treatment, compensation shall be awarded in the same manner as if such disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 require a showing not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  However, those amendments apply only to claims for compensation under 38 U.S.C.A. § 1151 which were filed on or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  Therefore, as the veteran filed his claim prior to October 1, 1997, the amendments do not apply in this case. 

VAs General Counsel has held that, under the provisions of 38 U.S.C.A. § 1151 applicable to claims filed prior to October 1, 1997, benefits may be paid for disability attributable to VAs failure to diagnose and/or treat a pre-existing condition when VA provides treatment or an examination.  Disability due to a pre-existing condition may be viewed as occurring as a result of the VA treatment or examination only if a physician exercising the degree of skill an care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment which probably would have avoided the resulting disability.  The factual elements necessary to support a claim based on failure to diagnose or treat a pre-existing condition may vary with the facts of each case and the nature of the particular injury and cause alleged by the claimant.  As a general matter, entitlement to benefits based on such claims would ordinarily require a determination that: (1) VA failed to diagnose and/or treat a pre-existing disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered disability which probably would have been avoided if proper diagnosis and treatment had been rendered.  VAOPGCPREC 5-2001.

In the veterans case, the record reveals that, in February 1981, at a VA outpatient chest clinic, he was seen for a complaint of chest pain.  On examination, his heart had a regular sinus rhythm, with no murmur.  It was noted that a chest X-ray in January 1981 was normal.  No diagnosis was rendered. 

In May 1982, after experiencing chest pains at work, the veteran went to the emergency room of a private hospital, where he was admitted for evaluation.  The diagnoses were chronic obstructive pulmonary disease with history of bronchiectasis and chest pains, probable coronary artery disease with angina.

In July 1983, the veteran was admitted to a VA Medical Center for evaluation of chest pain.  A cardiac catheterization revealed a normal left ventricle with normal coronary arteries.  The diagnoses were atypical chest pain and rule out esophageal dysmotility.

In August 1983, at University of Michigan Hospital, diagnostic studies of the gastrointestinal tract were performed.  The clinical conclusion was that the veterans chest pain could be attributed to increased dysmotility of the esophagus on Urecholine provocation, but it could not be proven conclusively.

In February 1984, at a VA outpatient clinic, the veteran complained of chest pain, described as left anterior chest discomfort.

In July 1987, the veteran was admitted to a private hospital for evaluation of new onset angina.  There was no evidence of a myocardial infarction on serial enzymes and electrocardiograms.

In April 1994, the veteran, who was noted to have a history of exertional chest pain, underwent a myocardial perfusion study (single photon emission computed tomography) at a VA Medical Center.  The VA nuclear medicine department reported that CT analysis revealed subtle inhomogenity in the inferoposterior wall, which was fixed.  The impression was no scintigraphic evidence of dipyridamole-induced perfusion abnormalities.

In May 1995, the veteran, who was noted to have a history of atypical chest pain, rule out coronary artery disease, underwent a repeat VA myocardial perfusion (Spec-T) study.  The impressions were: moderate cardiovascular workload, by PRP criteria; equivocal mild defect of the distal anterior wall, which might suggest a small previous myocardial infarction; an a mild inferior defect, moderate in severity, with redistribution, suggesting stress-induced ischemia.

In July 1995, the veteran was admitted to a VA Medical Center from the emergency room with unstable angina for rule out myocardial infarction.  It was noted that the veteran had a history of hypertension, bronchiectasis, and single-vessel coronary artery disease and that he had had intermittent chest pain with a positive thallium study in April 1995; a cardiac catheterization in May 1995 showed normal left ventricular function, a proximal 40 percent left anterior descending lesion, a 30 percent first obtuse marginal lesion, and a 99 percent occluded right coronary artery with collateral flow from left to right filling the distal right coronary artery.  It was elected to manage the veteran medically, because the right coronary artery lesion was not felt to be approachable by angioplasty.  Initial treatment was with Isordil, Norvasc, and Lopressor, but he inadvertently discontinued Lopressor 2 weeks prior to admission.  Since then, he had had increasing angina, with tachycardia and pain at rest.  On the day prior to admission, his pain was essentially continuous and relieved only partially with sublingual nitroglycerine.  He had substernal chest pain, which radiated to his left arm and shoulder, and to his back on occasion.  His past medical history also included hypertension, hypothyroidism, and bronchiectasis.  He was on alternating antibiotics for suppression therapy.  He was a former tobacco smoker.  His family history was positive for coronary artery disease.

On admission physical examination, the heart had a regular rate and rhythm, with no S3, S4, or murmurs.  The extremities had no cyanosis or edema.  An electrocardiogram showed normal sinus rhythm with a rate of 100 beats per minute, and a Q-wave in lead III, but otherwise no acute ischemic changes.  A chest X-ray revealed no active cardiopulmonary disease.  The initial impression was that the veterans recent increasing chest pain was most likely secondary to inadvertent stopping of Lopressor rather than typical unstable angina pathophysiology.  He was treated with aspirin, heparin, topical nitrates, and restarted Lopressor, and he quickly became pain-free and had no further chest pain during hospitalization.  Serial cardiac enzyme determinations showed no evidence of myocardial injury.  On the second hospital day, he was able to ambulate without any significant symptoms, and his resting pulse reflected an adequate degree of beta blockade.  He was discharged on medical therapy in stable condition.  He was scheduled for follow-up in a cardiology clinic.

In a March 1996 statement, the veterans daughter, who is a nurse, alleged that, in April 1994, based on results of a VA thallium stress test, an angioplasty was indicated.  She stated that, after a repeat stress test in May 1995, an angioplasty was needed to prevent further myocardial damage.  She also stated that, in January 1996, a VA cardiac catheterization was performed and an angioplasty was attempted which was unsuccessful, due to occlusion.

In a statement received in August 1996, the veteran stated that he had been told in April 1994 that his heart was fine when it was not; he thought that the artery feeding the back of his heart should have been opened at that time.  In another statement received in August 1996, the veteran alleged that, if an angioplasty had been performed in April 1994, I would not be having the problems I am having right now.

During admission to a VA Medical Center in September-October 1997, the veteran underwent a coronary artery bypass graft.  Postoperatively, he became more dyspneic with high oxygen requirements to maintain adequate saturation.  He underwent a repeat sternotomy, and a retained retractor in the left pleural space of his chest cavity was extracted.  With continued hospital treatment, he became asymptomatic.

The veterans representative has contended that the postoperative retention of a retractor in the veterans chest cavity damaged his heart.

The Board referred the veterans claims file to an IME, who is the director of the coronary care unit at a private university hospital, for an opinion on the medical questions of whether VA medical and/or surgical treatment resulted in additional cardiac disability.  The IME was requested to review the pertinent medical records in the claims file and to offer an opinion on the following questions: 

(1) Is it more likely, less likely, or at least as likely as not that, in April 1994, a physician who reviewed the results of the veterans VA myocardial perfusion Spec-T study, in the exercise of the degree of skill and care ordinarily required of the medical profession, reasonably should have diagnosed coronary artery disease and rendered treatment including an angioplasty? 
(2) In the event that your answer to the first question is in the affirmative, is it more likely, less likely, or at least as likely as not that a VA angioplasty in April 1994 would probably have avoided the need for a coronary artery bypass graft and additional cardiac disability? 
(3) Is it more likely, less likely, or at least as likely as not that postoperative retention of a retractor in the chest cavity in September 1997 caused additional disability of the heart? 

In his report, the IME stated that: there was no medical reason to believe in 
April 1994 that intervention such as cardiac catheterization, angioplasty, etc., was indicated; the veterans claim that performing a cardiac catheterization or angioplasty earlier than was done by VA physicians would have avoided heart damage is not substantiated, as the occlusion found on catheterization in May 1995 had occurred over a period of time and was not acute at any point so as to result in a myocardial infarction; the purpose of angioplasty is not to save heart damage but rather to improve a patients symptoms; treating the veteran medically in May 1995 was a reasonable alternative; a reasonable attempt was made in January 1996 to relieve the obstruction of the veterans right coronary artery, using the equipment available at that time, without success; on a repeat cardiac catheterization in June 1997, there were positive findings, including a chronically occluded right coronary artery; without having the actual catheterization film to look at, the IME was unable to venture an opinion as to whether angioplasty of the obtuse marginal branch would have been a reasonable alternative to coronary artery bypass grafting (CABG);  the decision to perform a CABG was within the standard of care; during the CABG in September 1997, the right coronary artery, the presumed culprit territory for the veterans symptoms, was not revascularized because the surgeon did not find a target vessel in that area; immediately postoperatively, a retained retractor in the left pleural space was noted and a sternotomy was performed to retrieve the foreign body; this was an obvious surgical mistake; the veterans development of postoperative atrial fibrillation/atrial flutter is a common problem complicating up to 35 percent of bypass surgeries and was not necessarily related to the retained retractor; soon after hospital discharge, an ECG showed a new finding of a large anterior apical myocardial infarction, which was likely related to the September 1997 CABG; a Cariolite study in December 1997 again showed the presence of a large apical infarct zone with marked decrease in the overall injection fraction as compared to his preoperative function; it can be hypothesized but it is not proven that the retained retractor in the left pleural space may have injured the internal mammary graft to the left anterior descending artery resulting in the myocardial injury in the anterior wall.

In response to the questions posed by the Board, the IME stated:
(1) Further investigation of the findings on the April 1994 stress study was not clearly indicated;
(2) At the time of the cardiac catheterization in 1995, damage to the heart had not occurred, and a decision regarding the feasibility of an angioplasty at that time would have depended on a review of the film as well as the equipment and expertise then available;
(3) The postoperative retention of a retractor in the chest cavity may possibly have translated into damage to the newly implanted graft, specifically the left internal mammary which runs along the anterior side of the left pleural space; clearly, additional cardiac dysfunction occurred postoperatively in a large zone of the heart and that particular injury was more significant than any prior event for the veterans long-term outcome.

Based on the findings and opinions of the IME, the Board finds that the fact that VA physicians did not perform an angioplasty when the veteran and his daughter contend that such a procedure should have been performed did not result in additional disability of the heart.  With regard to the question of whether retention of a retractor in the veterans chest cavity at the time of a VA CABG in September 1997 resulted in additional disability of the heart, the Board notes that, in a case before VA with respect to benefits under laws administered by VA, the law provides that VA shall consider all information and lay and medical evidence of record and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2001).  In view of the IMEs opinion that VA heart surgery, with the surgical mistake of leaving a retractor in the left pleural space, may have precipitated a myocardial infarction, the Board finds that there is an approximate balance of positive and negative evidence on the issue of whether the veteran sustained additional disability of the heart as a result of VA surgical treatment.  Resolving the doubt on that issue in the veterans favor, entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the heart as a result of VA surgical treatment in September 1997 is established.       


 II. Increased Rating Claim

Disability evaluations are determined by application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.

38 C.F.R. § 4.97, Diagnostic Code (DC) 6600, pertaining to chronic bronchitis, provides that the disability shall be rated on the results of pulmonary function tests (PFTs).  Under DC 6600, an evaluation of 30 percent is warranted when PFTs show FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  An evaluation of 60 percent requires that PFTs show FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).
   
38 C.F.R. § 4.97, DC 6601, pertaining to bronchiectasis, provides that an evaluation of 30 percent is warranted for bronchiectasis with incapacitating episodes of infection of two to four weeks total duration per year, or; daily productive cough with sputum which is at times purulent or blood-tinged and which requires prolonged (lasting four to six weeks) antibiotic usage more than twice a year.  An evaluation of 60 percent requires bronchiectasis with incapacitating episodes of infection of four to six weeks total duration per year, or; near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously.  A note to DC 6601 states that an incapacitating episode is one which requires bedrest and treatment by a physician.  DC 6601 also provides that bronchiectasis may be rated according to pulmonary impairment as for chronic bronchitis under DC 6600.

PFTs were administered to the veteran in December 1998 as part of a respiratory examination.  The results were as follows: FEV-1 was 90 percent of predicted; FEV-1/FVC was 78 percent; and DLCO was 65 percent of predicted.  Such results do not, the Board notes, meet the requirements of DC 6600 for an evaluation of 60 percent.

At the respiratory examination in December 1998, the veteran stated that: he had a productive cough about every 2 months, particularly in damp weather; whenever he had any emotional stress, he had shortness of breath; he had never been intubated or been on oxygen; he used a nebulizer and took medication prescribed by a VA pulmonary service; and he had had no weight loss.  On physical examination, the veteran had scattered rales with mild expiratory wheezing which cleared with cough; he had normal respiratory excursion; otherwise, the examination was normal.  PFTs revealed moderately decreased diffusion capacity with normal FEV-1 and FVC.

The history provided by the veteran and the clinical findings at the VA respiratory examination in December 1998 do not, the Board notes, show incapacitating episodes of infection of four to six weeks total duration per year or near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously and, therefore, the requirements for an evaluation of 60 percent under DC 6601 are not met.

As clinical findings and PFTs in December 1998 demonstrate that the veterans pulmonary/respiratory status does not warrant an increased schedular evaluation, entitlement to an increased rating for chronic bronchitis with a history of bronchiectasis is not established.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.97, DCs 6600, 6601.  

As the preponderance of the evidence is against the veterans increased rating claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).


 ORDER

With resolution of reasonable doubt, compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the heart as a result of VA surgical treatment in September 1997 is granted. 

An increased evaluation for chronic bronchitis with a history of bronchiectasis is denied.


		
	Bruce Kannee
	Member, Board of Veterans Appeals
  
